Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments 
1.	Applicant's arguments, filed on 06/3/2022 with respect to claims 1-13, 15-18 and 20 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 1, 15 and 20. See the rejection below of claims 1, 15 and 20 for relevant citations found in Clarke disclosing the newly added limitations.  

Claim Rejections - 35 USC § 112            
2.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
	Claims 1, 15 and 20 recite the claimed limitations of "...the optimum deployment specific...", however, there are insufficient prior antecedent basis for these limitations in the claims. 
All claims that depend on the above rejected claims are also rejected for fully incorporating the deficiencies of the above rejected claims from which they depend.
For complete examination purposes, the Examiner will broadly address all of the above rejected claims in light of the overall concept of Applicant’s invention. Appropriate corrections are therefore required.
        
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


        Claims 1-9, 11-13 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al., (US 2014/0355476), (hereinafter, Anderson)  in view of Clarke et al., (US 2019/0223029), (hereinafter, Clarke).

Regarding claims 1 and 20, Anderson discloses a method/non-transitory computer-readable storage medium (= mesh network deployment, see [0066]) comprising:
 identifying a geographical area for deployment of a wireless mesh network 
(= location and/or status information, including deployment region 110, may be received from one or more AP module, see [0066 and 0068]);
collecting environmental information of the geographical area (= location and/or status information may be received from one or more AP module; and status information may include one or more of transmit/receive signal strength and power level of the AP module, see [0066]);
 defining network characteristics of a deployment scheme for forming the wireless mesh network (= deployment servers 160 may place a relatively higher priority in filling coverage gaps 154 in locations that may have a relatively high population density, see [0070]); and
 identifying a deployment scheme for forming the wireless mesh network based on the network characteristics of the deployment scheme and the environmental information of the geographical area (= deployment servers 160 may place a relatively higher priority in filling coverage gaps 154 in locations that may have a relatively high population density, which may be determined from population maps, compared to other locations where gaps 154 may be identified see [0070 and 0073]). 
          Anderson explicitly fails to mention an “optimum deployment scheme” and “the optimum deployment specific being specific to each customer for which the wireless mesh network is deployed”.
	However, Clarke, which is an analogous art equivalently disclose “optimum deployment scheme” and “the optimum deployment specific being specific to each customer for which the wireless mesh network is deployed” (= selection of radio frequency deployment scheme associated with a scenario having a lowest interference response resulting from a proposed deployment of radio frequencies (see, see [0067-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Clarke with Anderson for the benefit of achieving a communication system that include a central server that functions to evaluate, defines and allocate resource in a manner to reduce interference in the system. 
 
Regarding claim 3, as mentioned in claim 1, Anderson further discloses the method wherein the identifying the deployment scheme for forming the wireless mesh network includes identifying network characteristics of the deployment scheme based on the network characteristics of the deployment scheme and the environmental information of the geographical area (see, [0066 and 0070]). 
	Anderson explicitly fails to mention an “optimum deployment scheme”.
	However, Clarke, which is an analogous art equivalently disclose the selection of radio frequency deployment scheme associated with a scenario having a lowest interference response resulting from a proposed deployment of radio frequencies (see, see [0067-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Clarke with Anderson for the benefit of achieving a communication system that include a central server that functions to evaluate, defines and allocate resource in a manner to reduce interference in the system. 

Regarding claim 4, as mentioned in claim 1, Anderson  further discloses the method wherein the environmental information of the geographical area includes geographical locations of possible locations to deploy nodes to in the geographical area (see, [0066 and 0068]).  

Regarding claim 5, as mentioned in claim 4, Anderson further discloses the method wherein the environmental information of the 35Attorney Docket No.: 085115-612856 (CPOL 1021145-US.01) geographical area includes temperatures at the possible locations, humidity at the possible locations, line of sight information for providing wireless network access at the possible locations, background noise information at the possible locations, environmental characteristics of environments surrounding the possible locations, and radio channel usage at the possible locations (see, [0066-67]).  

Regarding claim 6, as mentioned in claim 1, Anderson further discloses the method wherein the environmental information of the geographical area is gathered by one or more sensors deployed in the geographical area, and the environmental information is wirelessly transmitted from the geographical area for identifying the deployment scheme (see, [0012]).
  
Regarding claim 7, as mentioned in claim 1, Anderson further discloses the method wherein the network characteristics of the deployment scheme for forming the wireless mesh network are defined based on a preferred number of nodes for forming the wireless mesh network (see, [0030]).
          Anderson explicitly fails to mention an “optimum deployment scheme”.
	However, Clarke, which is an analogous art equivalently disclose the selection of radio frequency deployment scheme associated with a scenario having a lowest interference response resulting from a proposed deployment of radio frequencies (see, see [0067-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Clarke with Anderson for the benefit of achieving a communication system that include a central server that functions to evaluate, defines and allocate resource in a manner to reduce interference in the system. 

Regarding claim 8, as mentioned in claim 1, Anderson further discloses the method wherein the network characteristics of the deployment scheme for forming the wireless mesh network are defined based on preferred wireless signal coverage within the wireless mesh network (see, [0030 and 0057]).
           Anderson explicitly fails to mention an “optimum deployment scheme”.
	However, Clarke, which is an analogous art equivalently disclose the selection of radio frequency deployment scheme associated with a scenario having a lowest interference response resulting from a proposed deployment of radio frequencies (see, see [0067-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Clarke with Anderson for the benefit of achieving a communication system that include a central server that functions to evaluate, defines and allocate resource in a manner to reduce interference in the system. 

Regarding claim 9, as mentioned in claim 1, Anderson further discloses the method wherein the network characteristics of the deployment scheme for forming the wireless mesh network are defined based on a preferred topology of network devices for forming the wireless mesh network (see, [0030 and 0056]).
           Anderson explicitly fails to mention an “optimum deployment scheme”.
	However, Clarke, which is an analogous art equivalently disclose the selection of radio frequency deployment scheme associated with a scenario having a lowest interference response resulting from a proposed deployment of radio frequencies (see, see [0067-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Clarke with Anderson for the benefit of achieving a communication system that include a central server that functions to evaluate, defines and allocate resource in a manner to reduce interference in the system. 


Regarding claim 11, as mentioned in claim 1, Anderson explicitly fails to disclose the method, wherein the deployment scheme for forming the wireless mesh network is identified through a Monte Carlo simulation technique.
	However, Clarke which is an analogous art equivalently discloses method, wherein the deployment scheme for forming the wireless mesh network is identified through a Monte Carlo simulation technique (see, [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fujimura with Anderson for the benefit of achieving a communication system that provides technology for aggregating data from plurality of nodes in a network and stably transmitting the data to a central node. 

Regarding claim 12, as mentioned in claim 11, Anderson explicitly fails to disclose that the method, further comprising: identifying possible network characteristics of deployment schemes for forming the wireless mesh network from a domain of possible network characteristics; defining a plurality of possible deployment schemes for forming the wireless mesh network using the possible network characteristics; simulating performances of the plurality of possible deployment schemes in forming the wireless mesh network based on the environmental information of the geographical area; and selecting the deployment scheme for forming the wireless mesh network from the plurality of possible deployment schemes based on the performances of the plurality of possible deployment schemes.  
	However, Clarke which is an analogous art equivalently discloses that the method, further comprising: identifying possible network characteristics of deployment schemes for forming the wireless mesh network from a domain of possible network characteristics; defining a plurality of possible deployment schemes for forming the wireless mesh network using the possible network characteristics; simulating performances of the plurality of possible deployment schemes in forming the wireless mesh network based on the environmental information of the geographical area; and selecting the deployment scheme for forming the wireless mesh network from the plurality of possible deployment schemes based on the performances of the plurality of possible deployment schemes (see, [0067-68]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fujimura with Anderson for the benefit of achieving a communication system that provides technology for aggregating data from plurality of nodes in a network and stably transmitting the data to a central node. 

Regarding claim 13, as mentioned in claim 12, Anderson further discloses the method wherein the plurality of possible deployment schemes are customer specific (see, [0011 and 0070]).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


        Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over 
Anderson in view of Fujimura (US 2017/0332319), (hereinafter, Fujimura).

Regarding claim 2, as mentioned in claim 1, Anderson explicitly fails to disclose the method, wherein the wireless mesh network is a Wireless Smart Utility Networks (Wi-SUN) compliant network.
	However, Fujimura which is an analogous art equivalently discloses method, wherein the wireless mesh network is a Wireless Smart Utility Networks (Wi-SUN) compliant network (see, [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fujimura with Anderson for the benefit of achieving a communication system that provides technology for aggregating data from plurality of nodes in a network and stably transmitting the data to a central node. 

   5.      Claims 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson and Fujimura in view of Clarke.

Regarding claim 15, Anderson discloses a system comprising: one or more processors; and at least one computer-readable storage medium having stored therein instructions which (= mesh network deployment, see [0066]), when executed by the one or more processors, cause the one or more processors to:
 collect environmental information of the geographical area (= location and/or status information may be received from one or more AP module; and status information may include one or more of transmit/receive signal strength and power level of the AP module, see [0066]);
 define network characteristics of an optimum deployment scheme for forming 38Attorney Docket No.: 085115-612856 (CPOL 1021145-US.01) the wireless mesh network (= deployment servers 160 may place a relatively higher priority in filling coverage gaps 154 in locations that may have a relatively high population density, see [0070]); and
 identify a deployment scheme for forming the wireless mesh network based on the network characteristics of the optimum deployment scheme and the environmental information of the geographical area (= deployment servers 160 may place a relatively higher priority in filling coverage gaps 154 in locations that may have a relatively high population density, which may be determined from population maps, compared to other locations where gaps 154 may be identified see [0070 and 0073]). 
Anderson explicitly fails to disclose the claimed limitations of:
“identify a geographical area for an initial deployment of a Wireless Smart Utility Networks (Wi-SUN) compliant wireless mesh network”; “optimum deployment scheme” and  “the optimum deployment specific being specific to each customer for which the wireless mesh network is deployed”
However, Fujimura which is an analogous art equivalently discloses the claimed limitations of: “identifying a geographical area for deployment of a Wireless Smart Utility Networks (Wi-SUN) compliant wireless mesh network” (see, [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fujimura with Anderson for the benefit of achieving a communication system that provides technology for aggregating data from plurality of nodes in a network and stably transmitting the data to a central node. 
            The combination of Anderson and Fujimura explicitly fails to disclose an “optimum deployment scheme” and “the optimum deployment specific being specific to each customer for which the wireless mesh network is deployed”.
	However, Clarke, which is an analogous art equivalently disclose “optimum deployment scheme” and “the optimum deployment specific being specific to each customer for which the wireless mesh network is deployed” (= selection of radio frequency deployment scheme associated with a scenario having a lowest interference response resulting from a proposed deployment of radio frequencies (see, see [0067-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Clarke with Anderson and Fujimura for the benefit of achieving a communication system that include a central server that functions to evaluate, defines and allocate resource in a manner to reduce interference in the system. 

Regarding claim 16, as mentioned in claim 15, Anderson further discloses the system wherein the identifying the deployment scheme for forming the wireless mesh network includes identifying network characteristics of the deployment scheme based on the network characteristics of the deployment scheme and the environmental information of the geographical area (see, [0066 and 0070]). 
	Anderson explicitly fails to mention an “optimum deployment scheme”.
	However, Clarke, which is an analogous art equivalently disclose the selection of radio frequency deployment scheme associated with a scenario having a lowest interference response resulting from a proposed deployment of radio frequencies (see, see [0067-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Clarke with Anderson and Fujimura for the benefit of achieving a communication system that include a central server that functions to evaluate, defines and allocate resource in a manner to reduce interference in the system. 

Regarding claim 17, as mentioned in claim 15, Anderson further discloses the system wherein the deployment scheme for forming the wireless mesh network is identified through a Monte Carlo simulation technique. 
	However, Clarke, which is an analogous art equivalently disclose the system wherein the deployment scheme for forming the wireless mesh network is identified through a Monte Carlo simulation technique (see [0065]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Clarke with Anderson and Fujimura for the benefit of achieving a communication system that include a central server that functions to evaluate, defines and allocate resource in a manner to reduce interference in the system. 

Regarding claim 18, as mentioned in claim 17, Anderson further discloses the system wherein the instructions which, when executed by the one or more processors, further cause the one or more processors to perform operations comprising: identifying possible network characteristics of deployment schemes for forming the wireless mesh network from a domain of possible network characteristics; defining a plurality of possible deployment schemes for forming the wireless mesh network using the possible network characteristics; simulating performances of the plurality of possible deployment schemes in forming the wireless mesh network based on the environmental information of the geographical area; and  39Attorney Docket No.: 085115-612856 (CPOL 1021145-US.01) selecting the deployment scheme for forming the wireless mesh network from the plurality of possible deployment schemes based on the performances of the plurality of possible deployment schemes.  
	However, Clarke, which is an analogous art equivalently disclose the system wherein the instructions which, when executed by the one or more processors, further cause the one or more processors to perform operations comprising: identifying possible network characteristics of deployment schemes for forming the wireless mesh network from a domain of possible network characteristics; defining a plurality of possible deployment schemes for forming the wireless mesh network using the possible network characteristics; simulating performances of the plurality of possible deployment schemes in forming the wireless mesh network based on the environmental information of the geographical area; and  39Attorney Docket No.: 085115-612856 (CPOL 1021145-US.01) selecting the deployment scheme for forming the wireless mesh network from the plurality of possible deployment schemes based on the performances of the plurality of possible deployment schemes (see [0066-67]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Clarke with Anderson and Fujimura for the benefit of achieving a communication system that include a central server that functions to evaluate, defines and allocate resource in a manner to reduce interference in the system.

Allowable Subject Matter
6.	Claims 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

CONCLUSION 
  7.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 33the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
            
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.